Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 1 of 9 PageID 61



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


EDDIE L. ASH,

                      Plaintiff,


v.                                                           Case No. 3:20-cv-355-J-34JRK


G. ESPINO, M.D.,

                Defendant.
_______________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Eddie Ash, an inmate of the Florida penal system, initiated this action by

mailbox rule on April 6, 2020, when he filed a pro se civil rights complaint under 42 U.S.C.

§ 1983 (Complaint; Doc. 1), while also seeking to proceed in forma pauperis. Ash names

G. Espino, M.D. as the sole Defendant. Ash asserts that Espino was deliberately

indifferent to Ash’s serious medical need, in violation of the Eighth Amendment to the

United States Constitution. As relief, Ash requests injunctive relief, compensatory and

punitive damages, and court costs. Regarding injunctive relief, Ash has also filed a motion

for temporary restraining order and injunctive relief (Motion; Doc. 4), in which he requests

that the Court order Espino to provide Ash with medication for his diabetes.

       The Prison Litigation Reform Act (PLRA) requires the Court to dismiss this case at

any time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B); 1915A. Additionally, the Court
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 2 of 9 PageID 62



must read a plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S.

519 (1972). "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v.

Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898

F.2d 126, 129 (11th Cir. 1990)). "Frivolous claims include claims 'describing fantastic or

delusional scenarios, claims with which federal district judges are all too familiar.'" Bilal,

251 F.3d at 1349 (quoting Neitzke v. Williams, 490 U.S. 319, 328 (1989)). Additionally,

a claim may be dismissed as frivolous when it appears that a plaintiff has little or no

chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of

action under 42 U.S.C. § 1983. See L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

(per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted).



                                                2
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 3 of 9 PageID 63



       Pursuant to the Eighth Amendment to the United States Constitution, “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties

on [prison] officials, who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004)). The Eleventh Circuit has explained:

                      Under the objective component, a prisoner must allege
              a condition that is sufficiently serious to violate the Eighth
              Amendment. Id. The challenged condition must be extreme
              and must pose an unreasonable risk of serious damage to the
              prisoner’s future health or safety. Id. The Eighth Amendment
              guarantees that prisoners are provided with a minimal
              civilized level of life’s basic necessities. Id.

                     Under the subjective component, a prisoner must
              allege that the prison official, at a minimum, acted with a state
              of mind that constituted deliberate indifference. Id. This
              means the prisoner must show that the prison officials: (1) had
              subjective knowledge of a risk of serious harm; (2)
              disregarded that risk; and (3) displayed conduct that is more
              than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
              (11th Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner's

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986).




                                             3
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 4 of 9 PageID 64



       As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”

Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

U.S. 97, 102 (1976)). The Eleventh circuit has explained that

              To prevail on a deliberate indifference claim, [a plaintiff] must
              show: “(1) a serious medical need; (2) the defendants'
              deliberate indifference to that need; and (3) causation
              between that indifference and the plaintiff's injury.” Mann v.
              Taser Int'l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.2009). To
              establish deliberate indifference, [a plaintiff] must prove “(1)
              subjective knowledge of a risk of serious harm; (2) disregard
              of that risk; (3) by conduct that is more than [gross]
              negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,
              1158 (11th Cir.2010) (alteration in original). The defendants
              must have been “aware of facts from which the inference
              could be drawn that a substantial risk of serious harm
              exist[ed]” and then actually draw that inference. Farrow v.
              West, 320 F.3d 1235, 1245 (11th Cir.2003) (quotation
              omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.’” Nimmons v. Aviles, 409 F. App'x 295, 297 (11th Cir. 2011) (quoting Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

1030, 1033 (11th Cir. 1989) (“Grossly incompetent or inadequate care can constitute

deliberate indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the protections



                                             4
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 5 of 9 PageID 65



of the Due Process Clause, whether procedural or substantive, are just not triggered by

lack of due care by prison officials."). A complaint that a physician has been negligent "in

diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176

(11th Cir. 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional deprivation from a

prison physician's failure to subordinate his own professional judgment to that of another

doctor; to the contrary, it is well established that ‘a simple difference in medical opinion’

does not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897

(11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

governmental actors should have employed additional diagnostic techniques or forms of

treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag,

61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

       In his Complaint, Ash, a diabetic, alleges that Espino was deliberately indifferent

to Ash’s diabetic condition where Espino interfered with and delayed treatment for his

diabetes. Complaint at 5-12. According to Ash, the Florida Department of Corrections

transferred him to Florida State Prison on December 23, 2019, and he had an initial

medical screening that same day. Id. at 8. During the screening, the nurse asked Ash if

she could draw some blood for lab work, but Ash refused to allow her to take his blood.

Id. at 5, 8-9. The nurse warned Ash that the doctor would take Ash off his diabetes

medication if Ash refused to allow her to draw his blood, yet Ash still refused to comply.

Id. On January 2, 2020, Espino conducted an initial clinical evaluation of Ash. Id. at 9.



                                             5
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 6 of 9 PageID 66



Ash maintains that Espino told him he would not be getting his medications because Ash

did not give blood for the lab work and Ash did not need them. Id. at 9. Ash alleges that

Espino told him his medication was expensive, and Espino would give Ash ACCU Cheks

and insulin. Id. Notably, Ash acknowledges that he “refuse[d] some lab test’s [sic] and

ACCU check’s [sic] here and there,” but insists that his failure to cooperate in this testing

and the cost of his medication are not reasons to deny him his medication. Ash asserts

that Espino’s conduct was an unconstitutional attempt to discipline him for refusing to

have his blood drawn for lab work. Id.

       After Espino took Ash off his medication, Ash alleges that he began to experience

black discoloration of his toe nails, pain in his toes, and itchy hands and feet. Id. at 9, 12.

From January through March of 2020, Ash made four sick call requests, for which he was

seen three times and received low-dose Ibuprofen for his pain. Unsatisfied with his

treatment, Ash filed several grievances requesting to get his medication back and for

treatment of the medical conditions that arose following the discontinuation of that

medication. Id. at 10-12. On March 9, 2020, Espino examined Ash again, including

observing, but not touching, his right foot, after which Ash alleges that Espino immediately

told Ash to leave without allowing Ash to explain the situation. Id. at 11. To date, Ash

avers he has not received medication, except Ibuprofen, or treatment for his diabetes and

the associated pain. Id. at 11.

       Ash maintains that Espino knew Ash faced serious harm if he did not receive his

medication, but Espino disregarded that risk in an “unnecessary and wanton” manner, id.

at 5, 7, by refusing to give the medication if Ash refused to submit to lab work. Id. at 9.

While Ash has alleged a serious medical need and Espino’s knowledge of that need, his



                                              6
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 7 of 9 PageID 67



allegations do not demonstrate that Espino disregarded that risk or did so by conduct

greater than gross negligence. Both the nurse and Espino told Ash they needed his lab

work in order to administer his medication. Under Florida Department of Corrections

regulations, Ash’s refusal to submit to healthcare services, declining lab work and ACCU

Cheks necessary for the administration of Ash’s diabetes medicine, resulted in the

cessation of that treatment. See Fla. Admin. Code R. 33-401.105(6) (“An inmate’s refusal

of health care services cancels a specific order, treatment, or procedure. A new order will

be necessary to initiate a treatment or procedure that has been refused.”). Ash’s

allegations in the Complaint demonstrate that Ash, not Espino, is the cause of his lack of

treatment. It is not unreasonable for a doctor to determine that blood and lab work are

necessary to properly administer medicine. Indeed, to do otherwise, might have created

an even greater risk for Ash. Accordingly, Ash has failed to establish a claim that Espino

was deliberately indifferent to his serious medical need. Additionally, according to his own

allegations, Ash received visits and treatment from medical care providers, the nurse and

Espino, on multiple occasions. Ash appears dissatisfied with being prescribed Ibuprofen

for his pain. However, such dissatisfaction does not rise to the level of a constitutional

violation where Ash merely disagrees with Espino’s medical judgment, a judgment

hampered by Ash’s refusal to submit to the necessary blood work. See Poag, 61 F.3d at

1545.

        To the extent Ash alleges that the cost of his medication played a role in the denial

of his treatment, the Court finds this claim is conclusory. Ash alleges Espino told him his

medication was expensive, but this does not mean that Espino took into consideration the

cost of the medication in determining not to prescribe Ash his previous medication,



                                              7
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 8 of 9 PageID 68



particularly given the fact that during this same conversation Espino repeatedly told Ash

that there was no need for the drugs because Ash did not allow the lab work to be

conducted. Indeed, throughout the rest of the Complaint Ash maintains that Espino

denied him his medication because Ash declined to allow the nurse to draw his blood.

Given the context of Espino’s alleged statement to Ash and the rest of the Complaint,

Ash’s single, conclusory allegation is insufficient to state a claim upon which relief can be

granted because Ash has not established a causation between Espino’s statement that

Ash’s medication is expensive with the alleged constitutional violation. See Crow, 49 F.3d

at 684. In consideration of the above analysis, the Court finds that Ash has failed to

establish a claim that Espino violated his Eighth Amendment rights, and this action is due

to be dismissed and the Motion denied as moot.

       Accordingly, it is

       ORDERED:

       1.     This case is hereby DISMISSED WITHOUT PREJUDICE.

       2.     The Motion (Doc. 4) is DENIED as moot.

       3.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

       DONE AND ORDERED at Jacksonville, Florida, this 21st day of April, 2020.




                                             8
Case 3:20-cv-00355-MMH-JRK Document 5 Filed 04/21/20 Page 9 of 9 PageID 69




Jax-8

c: Eddie L. Ash #581206




                                    9
